DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,432,999. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benaroya (USP 4,572,403).
 	Regarding claim 1, Benaroya discloses an automated pill dispensing device comprising: 
a base (12); 
a lid (13) configured to mechanically engage with the base, the lid defining an aperture (21); 
a carousel (16) configured to be arranged between the base and the lid when the base and the lid are mechanically engaged (see Figures 3-5), 
the carousel (16) defining a plurality of bins (17) each having a size corresponding to that of the aperture (see Figure 2); 
the carousel (16) defining a slot (71); and 
the carousel having a zero position indicator (see Figure 1) with a size corresponding to that of the aperture (see Figures 3-4 and column 13 lines 35-37); and 
a motor (76) affixed to the base and also coupled to a tooth (72), wherein the tooth is configured to mechanically engage with the slot of the carousel (see column 4 lines 30-31).
	Regarding claim 7, Benaroya discloses the automated pill dispensing system of claim 1, further comprising a button (31) that is configured to be depressed when the lid is mechanically engaged with the base (see Figures 3-4).
	Regarding claim 9, Benaroya discloses the automated pill dispensing system of claim 1, further comprising a locking feature (see column 2 lines 25-27 and column 4 lines 3-18). 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benaroya (USP 4,572,403) as applied to claims 1, 7, and 9 above, and further in view of McLean et al. (USPGPUB 2014/0278510).
 	Regarding claim 2, Benaroya discloses the automated pill dispensing device of claim 1, further comprising a screen (82), wherein the lid comprises a second aperture (45) such that the screen is accessible when the lid is mechanically engaged with the base (see Figures 3-4). However, he does not disclose a touchscreen. McLean et al. disclose a touchscreen (see paragraph [0055]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Benaroya by including a touchscreen, as disclosed by McLean et al., for the purpose of providing a touchscreen as a communication interface (see paragraph [0055)).
 	Regarding claim 3, Benaroya in view of McLean et al. disclose the automated pill dispensing device of claim 2. However, they do not disclose a device wherein the touchscreen is rectangular. Nevertheless, such a modification amounts to a design consideration of a well-known change in the shape of a prior art device. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to modify the device disclosed by Benaroya by including a touchscreen, as disclosed by McLean et al., and furthermore to provide a device wherein the touchscreen is round because a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 	
 	Regarding claim 4, Benaroya in view of McLean et al. disclose the automated pill dispensing device of claim 2. However, they do not disclose a device wherein the touchscreen is round. Nevertheless, such a modification amounts to a design consideration of a well-known change in the shape of a prior art device. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant's invention to modify the device disclosed by Benaroya by including a touchscreen, as disclosed by McLean et al., and furthermore to provide a device wherein the touchscreen is round because a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 15, Benaroya in view of McLean et al. disclose a method for determining compliance with a predetermined medication regimen, the method comprising: 
providing an automated pill dispensing system as recited by claim 2.
Furthermore, McLean et al. disclose:
providing a graphical user interface (118 and/or 120) remote from the automated pill dispensing system (see Figure 1); and 
displaying, at the graphical user interface, information indicative of whether a user has complied with the predetermined medication regimen (see paragraphs [0057], [0059], and [0072]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Benaroya by including the above steps, as disclosed by McLean et al., for the purpose of providing a touchscreen as a communication interface (see paragraph [0055]) and providing alerts to a remote authorized user based on the dispensing of prescribed substances (see paragraph [0057]).
 	Regarding claim 16, Benaroya in view of McLean et al. disclose the method of claim 15. Furthermore, McLean et al. disclose a method further comprising: sending an alert based on an event selected from the group consisting of: pills dispensed (see paragraph [0057]), pills missed, refill needed, and pills waiting to be taken (see paragraph [0059]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Benaroya by including a method further comprising: sending an alert based on an event selected from the group consisting of: pills dispensed, pills missed, refill needed, and pills waiting to be taken, as disclosed by McLean et al., for the purpose of providing alerts to a remote authorized user based on the dispensing of prescribed substances (see paragraph [0057]).
 	Regarding claim 17, Benaroya in view of McLean et al. disclose the method of claim 16. Furthermore, McLean et al. disclose a method wherein the alert is sent to a phone number (see paragraph [0059]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Benaroya by including a method wherein the alert is sent to a phone number, as disclosed by McLean et al., for the purpose of providing a reminder alert (see paragraph [0057)).
 	Regarding claim 18, Benaroya in view of McLean et al. disclose the method of claim 16. Furthermore, McLean et al. disclose a method wherein the alert is sent by email (see paragraph “laptop” in [(0059]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Benaroya by including a method wherein the alert is sent by email, as disclosed by McLean et al., for the purpose of providing a reminder alert (see paragraph [0057]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benaroya (USP 4,572,403) as applied to claims 1, 7, and 9 above, and further in view of Godlewski (USPGPUB 2006/0102646).
 	Regarding claim 5, Benaroya discloses the automated pill dispensing device of claim 1. However, they do not disclose a device wherein the plurality of bins each define a gap and the zero position indicator defines a gap end. Godlewski discloses a device wherein the plurality of bins each define a gap and the zero position indicator defines a gap end (see paragraphs [0012], [0038], and [0050)). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Benaroya by including a device wherein the plurality of bins each define a gap and the zero position indicator defines a gap end, as disclosed by Godlewski, for the purpose of providing a method for replacing carousels (see paragraph [0012)).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benaroya (USP 4,572,403) as applied to claims 1, 7, and 9 above, and further in view of Varis (USPGPUB 2003/0127463).
 	Regarding claim 8, Benaroya in view of McLean et al. disclose the automated pill dispensing device of claim 7. However, they do not disclose a device wherein the button is coupled to the motor. Varis discloses a device wherein the button is coupled to the motor (see paragraph [0059]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Benaroya by including a device wherein the button is coupled to the motor, as disclosed by Varis, for the purpose of providing a motor activated by a push button (see paragraph [0059)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
11/8/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655